Order Filed January 31, 2022




                                 S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-21-00683-CV

 IN RE: JUAN ANDRES CUELLAR, OLDCASTLE MATERIALS TEXAS,
  INC, F/K/A APAC-TEXAS, INC., OLDCASTLE PAYROLL INC., F/K/A
           APAC, INC. AND APAC HOLDINGS, INC., Relators

          Original Proceeding from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-15831

                                   ORDER
              Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY the petition for writ of

mandamus.     We ORDER relators to bear the costs, if any, of this original

proceeding.




                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE